258 F.2d 792
Rocco Salvatore LUPINO, also known as "Rocky", Appellant,v.UNITED STATES of America.
No. 16086.
United States Court of Appeals Eighth Circuit.
September 19, 1958.

Appeal from the United States District Court for the District of Minnesota; Edward J. Devitt, Judge.
Richard B. Ryan, St. Paul, Minn., for appellant.
Clifford Janes, Asst. U. S. Atty., St. Paul, Minn., for appellee.
Before SANBORN, WOODROUGH and VOGEL, Circuit Judges.
PER CURIAM.


1
The appellant, defendant in the District Court, who is charged with violations of Section 1073 of Title 18 U.S.C., and whose trial is imminent, has appealed from an Order of that Court fixing bail at $75,000, which he contends is unreasonable, excessive and unlawful.


2
After hearing the arguments of counsel, and upon due consideration, we have reached the conclusion that the Order appealed from should be affirmed without prejudice to the defendant applying to the District Court for further reduction of bail if so advised.


3
It is so ordered.